Citation Nr: 0609260	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES


1.  Propriety of dental decision dated April 28, 1970.  

2.  Entitlement to service connection for dental trauma for 
the purposes of dental treatment.  

3.  Entitlement to an increased (compensable) rating for 
service-connected residuals of an index finger fracture. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for arthritis of the 
lumbar spine.  

6.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2000 and March 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) which denied entitlement to the 
benefits sought.

In August 2000 the RO, in pertinent part, denied entitlement 
to service connection for chronic essential hypertension and 
headaches, and dental injury from service trauma for dental 
treatment purposes.  In March 2003 the RO granted entitlement 
to service connection for right index finger fracture 
residuals with assignment of a noncompensable evaluation 
effective September 12, 2001, affirmed the denial of 
entitlement to service connection for headaches, denied 
entitlement to service connection for arthritis of the lumbar 
spine, and affirmed the propriety of the RO April 28, 1970 
dental decision.

This matter was previously before the Board in July 2004.  At 
that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for additional development.  That development was completed 
to the extent practicable, and the matter has been returned 
to the Board for further appellate action.  

The issue of service connection for headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal on 
the veteran's claim regarding the propriety of dental 
decision dated April 28, 1970 and the claim of  entitlement 
to service connection of dental trauma for the purposes of 
dental treatment, the veteran by correspondence dated June 
27, 2005 notified the Board in writing of his intent to 
withdraw his appeal as to these issues.  

2.  The medical evidence of record has not identified any 
current residuals of the veteran's index finger fracture.  

3.  The medical evidence of record does not indicate that 
hypertension or arthritis of the lumbar spine or other back 
disability existed prior to service.  

4.  The competent and probative medical evidence of record 
does not indicate that hypertension or arthritis of the 
lumbar spine were diagnosed during service or in the year 
following separation from service.   


CONCLUSIONS OF LAW

1.  The appeals of the veteran's claim regarding the 
propriety of the dental decision dated April 28, 1970 and of 
entitlement to service connection of dental trauma for the 
purposes of dental treatment, are dismissed.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. § 20.204 (2005).

2.  The criteria for the entitlement to a compensable 
disability rating for a service-connected index finger 
fracture have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Codes 5225, 5229 (2005)  
 
3.  A disability of the lumbar spine, to include arthritis of 
the lumbar spine, and hypertension were not incurred in or 
aggravated by service, nor may they be presumed to be related 
to the veteran's service.  38 U.S.C.A. §§ 1110; 1111; 1153 
(West 2002); 38 C.F.R. §§ 3.303; 3.304(b); 3.306, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Propriety of dental decision dated April 28, 1970.  

2.  Entitlement to service connection of dental trauma for 
the purposes of dental treatment.  

Pertinent law and regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  
Analysis

By written statement dated June 27, 2005, the veteran has 
withdrawn the appeal as to the issues of  the propriety of 
dental decision dated April 28, 1970 and entitlement to 
service connection of dental trauma for the purposes of 
dental treatment.  The statement has been associated with the 
veteran's VA claims folder.  

 In light of the veteran's withdrawal of his appeal, there 
remain no allegations of error of fact or law for appellate 
consideration. In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is 
without jurisdiction to review the appeal.
Conclusion

The veteran has withdrawn his appeal as to these issues and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the appeal as to 
the issue of entitlement to service connection for an eye 
disability is dismissed without prejudice to refiling.

With respect to the remaining claims,  in the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The issues will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the June 2005 SOC 
and, with respect to the hypertension claim, in the June 2005 
SSOC.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
April 4, 2002, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the April 2002 VCAA letter that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, including VA facilities and service medical records.  
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The April 2002 VCAA letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf "you must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  It's still your 
responsibility to make sure these records are received by 
us."  
 
Finally, the Board notes that the April 2002 VCAA letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  Notifying him to "Tell us if you know of any 
additional information or evidence that you want us to try to 
get for you."  The letter went on to invite the veteran to 
send evidence directly to VA.  This request complies with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  VA has 
made a determination that this analysis may be analogously 
applied to any matter that involves any one of the five 
elements of a service-connection claim.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

With respect to the veteran's increased rating claim, 
elements (1), (2) and (3) [veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service] are not at issue.  The veteran's claim of 
entitlement to an increased rating was denied based on 
element (4), degree of disability.  He has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to that crucial element in a July 2004 VCAA letter 
which dealt specifically with the standards for the grant of 
entitlement to increased rating issued after the initial 
grant of service connection.    

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating.  In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claims, so the 
matter of any potential effective date for increased ratings 
remains moot.

With respect to the veteran's service connection claims, (1), 
veteran status, is not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on elements (2) and (3), 
current existence of a disability and relationship of such 
disability to the veteran's service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to those two crucial elements.  

Moreover, as discussed below the veteran's claims are being 
decided by the Board.  Thus, elements (4) and (5) remain 
moot, and any failure to provide notice of same is not 
prejudicial.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

The veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the VA 
treatment records and service medical records.  The veteran 
initially identified certain private medical records that he 
wished to have VA obtained; however, he later advised VA that 
these records are unavailable.   The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist." See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993). So it is in this case.
  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Medical examinations were provided to 
the veteran in August 2000, February 2003 and in August 2004.   

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran advised in his 
substantive appeals that he did not elect to present personal 
testimony at a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to these three issues.

3.  Entitlement to an increased (compensable) rating for 
service-connected index finger fracture.  

Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).
Fenderson considerations

As was alluded to in the Introduction, the veteran has 
appealed the initial assignment of a disability rating for 
his service-connected back disability in April 2003.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.



Analysis
Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. See 38 C.F.R. § 4.20 (2005).

The veteran's service-connected residuals of an index finger 
fracture was rated by the RO by analogy to Diagnostic Code 
5227 [ring or little finger, ankylosis of].  

Injuries to the individual digits are rated with reference to 
ankylosis or limitation of motion.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  

The Board wishes to make it clear at this point that although 
the veteran's finger disability was rated under a diagnostic 
code for ankylosis, this does not necessarily mean that 
ankylosis is in fact present.  Such determinations must be 
made by medical professionals.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].    

According to the February 2003 VA examination, the veteran's 
right index finger shows an old fracture on x-ray and 
exhibits a "flattened" appearing knuckle when making a 
fist.  No other residuals were noted.  Crucially, range of 
motion was deemed normal.  There are no records of ongoing 
medical treatment or any medical evidence of record 
indicating that any other residuals besides the flattened 
knuckle appearance exists.  As noted by the veteran at his VA 
examination, he continues to be able to play the guitar and 
write with his right hand.  

Therefore, the medical evidence of record demonstrates that 
residuals of the service-connected ring finger fracture are 
limited to abnormal appearance of the veteran's knuckle upon 
the making of a fist.  The Board finds that the veteran's 
service-connected index finger fracture residuals could be 
appropriately rated under either Diagnostic Code 5225 [index 
finger, ankylosis of] or Diagnostic Code 5229 [index finger, 
limitation of motion].  These diagnostic code most closely 
resemble the veteran's fracture residuals; no other 
diagnostic code is more appropriate.  
The Board hastens to add that, as discussed below, the 
inconsequential nature of the disability means that neither 
diagnostic code closely approximates the minimal symptoms 
here presented.   
  
Schedular rating

Diagnostic Code 5225 provides for a 10 percent evaluation for 
favorable or unfavorable ankylosis.  However, as discussed 
above, the medical evidence of record does not include a 
finding of ankylosis or a compromise in the motion of the 
joints of the veteran's index finger.  Under 38 C.F.R. § 4.31 
(2005), it is provided that where the schedule does not 
provide a zero percent evaluation for a Diagnostic Code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  Such 
is the case here; the change in appearance of the  joint in 
the injured finger is the sole residual of the service-
connected injury.  Significantly, there is no loss of 
function in the index finger.  See 38 C.F.R. § 4.10 (2005).  
Therefore, a noncompensable disability rating is warranted 
under Diagnostic Code 5225 and 38 C.F.R. § 4.31.

Under Diagnostic Code 5229, limitation of motion with a gap 
of one inch between the index fingertip and the palm warrants 
a 10 percent rating; a gap of less than one inch warrants a 
noncompensable rating.  Since there is no limitation of 
motion, a noncompensable rating is warranted. 

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2005).  See DeLuca, supra.  

As discussed in greater detail above, the medical evidence of 
record has found no functional loss due to the veteran's 
index finger fracture.  The medical evidence does not 
indicate that the veteran's subjective complaints of pain in 
his finger restrict his activities such as playing the guitar 
or writing.  Grip strength was assessed as normal during the 
February 2003 VA examination.  The veteran did not complain 
of significant pain, merely that the finger bothered him 
during periods of cold weather.  

Accordingly, there is no basis for the assignment of 
additional disability due to functional loss under 38 C.F.R. 
§§ 4.40 and 4.45  .  

Fenderson considerations

The Board must determine whether staged ratings are 
appropriate.  See Fenderson, supra.

The medical evidence of record appears to support the 
proposition that the veteran's service-connected index finger 
fracture has not changed appreciably since his initial date 
of entitlement to service connection in September 2001.  The 
clinical record does not indicate a marked change in 
veteran's condition and specifically does not indicate any 
change such as additional loss of range of motion that would 
require the assignment of a different rating.  In fact, the 
February 2003 VA examination indicated that there were no 
functional residuals noted from the veteran's in-service 
finger fracture.      

Based on the evidence, the Board finds that a 
noncompensable disability rating was properly assigned for 
the entire period from September 12, 2001  to the present.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been raised by the 
veteran or adjudicated by the RO.  Under Floyd v. Brown, 
9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  The Board has therefore determined that it does 
not have jurisdiction over the matter of an extraschedular 
rating for the veteran's service-connected index finger 
fracture.     






	(CONTINUED ON NEXT PAGE)


4. Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a lumbar spine 
disability.  
Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

For certain chronic disorders, including hypertension and 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).
Presumption of soundness/aggravation of preexisting injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306. (2005).

Analysis

The medical evidence of record, including the August 2004 VA 
examination, indicates a diagnosis of hypertension and 
degenerative joint disease of the lumbar spine, element (1), 
current disability has been met as to both claimed 
conditions.  

With respect to Hickson element (2), in-service incurrence or 
aggravation of disease or injury, the veteran has in essence 
advanced alternative theories: first, that he had 
hypertension and a lumbar spine disability prior to entering 
service and that hypertension and the lumbar spine disability 
were aggravated by such service; and second, that 
hypertension and a lumbar spine disability began during 
military service or during the one year presumptive period 
after service.  The Board will address these theories in 
turn.  

The claimed pre-existing disabilities

The law states in pertinent part that a veteran will be 
considered to have been in sound condition when enrolled for 
service, except as to disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).  

"Clear and unmistakable evidence" is simply evidence that 
cannot be misinterpreted and misunderstood; it is that which 
is "undebatable." See Vanerson v. West, 12 Vet. App. 254 
(1999).  In short, what is required is that the evidence, 
whatever it may be, must lead, clearly and unmistakably, to 
the conclusion that the injury or disease existed prior to 
service.  See Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 
2000).

A review of the veteran's September 1967 entrance examination 
in is wholly absent for any mention of hypertension or any 
back disability.  With regard to his entrance examination, 
the veteran claimed prior health problems as follows: mumps, 
frequent painful urination and a head injury described as 
being "hit across the bridge of nose" with a baseball bat 
with no subsequent complaints.  Therefore, it is clear that 
the veteran was very forthcoming about the status of his 
health history at the time of admission, but that back trauma 
to include arthritis and hypertension were not included in 
that prior history.  No pertinent medical findings were made 
by the September 1967 medical examiner.    

The only evidence concerning the purported pre-service onset 
of the veteran's back disability and hypertension are recent 
statements made by the veteran himself.  See the veteran's 
written statement received in January 2003 regarding 
hypertension, and April 2000 VA examination report indicating 
that the veteran had reported a pre-service softball injury 
to his lumbar spine.  It is now well-settled, however, that 
as a lay person without medical training the veteran is not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements, alone, to the effect that hypertension and a back 
disability preexisted service is not clear and convincing 
evidence sufficient to rebut the presumption of soundness.   

There is, in fact, no competent medical evidence which 
suggests that the veteran had hypertension and/or a lumbar 
spine disability which pre-existed his military service.  
There is hardly of record clear and unmistakable evidence of 
hypertension or back disability at the time of the veteran's 
entry into active duty in September 1967.  Accordingly, the 
statutory presumption of soundness has not been rebutted and 
the veteran is presumed to have been in sound condition at 
the time of entry into active duty.  See 38 U.S.C.A. § 1111.  

In the absence of a pre-existing disease or injury, 
aggravation of same is an impossibility.  Accordingly, 
38 U.S.C.A. § 1153 is inapplicable to these claims.  
  
In-service incurrence

Turning to the veteran's second theory, that hypertension and 
a lumbar back disability were incurred in service, the 
veteran's service medical records do not document treatment 
for hypertension or for a back disability during service.  

(i.)  Hypertension

With respect to hypertension, the Board notes that the 
veteran's service medical records are pertinently negative, 
with the exception of a separation examination in July 1969 
which included a blood pressure reading of 140/92.  
Hypertension was not diagnosed.  

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2005).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Congruent with the above, in the August 2004 VA examination 
report, the examiner noted that the 140/92 reading on 
separation was abnormal but that such "alone cannot 
establish the diagnosis of hypertension."  

The veteran separated from service in August 1969.  The 
medical records associated with the veteran's claims folder, 
including a May 1970 VA examination (blood pressure 
was130/78), do not document a diagnosis of hypertension prior 
to January 2000.  

Based on the medical evidence in-service incurrence of 
hypertension, to include within the one year presumptive 
period after service, is not demonstrated.  

(ii.)  Lumbar spine arthritis

With respect to a lumbar spine disability, to include 
arthritis of the lumbar spine, the veteran's service medical 
records are pertinently negative for any reference to an in-
service incurrence of arthritis or an in-service injury to 
the veteran's back.  

[The Board observes in passing that the veteran's Form DD 214 
does not provide any indication that the veteran was exposed 
to combat.  The veteran himself has not alleged combat 
exposure or participation.  Therefore, the presumptions of 
38 U.S.C.A. § 1154 pertaining to combat veterans are not for 
application.]

The veteran has alleged that he required a back brace for a 
full month during service and that his service medical 
records are incomplete.  However, the veteran's service 
medical records are of record and do not appear to be 
incomplete.  The Board finds it notable that the no back 
injury is recorded in the veteran's separation examination.

In addition, the veteran filed a claim of entitlement to 
service connection for assorted maladies in April 1970; a 
back disability was conspicuous in its absence.  Moreover, 
although the veteran reported musculoskeletal complaints 
(right hip and finger) in connection with his May 1970 VA 
physical examination, he did not mention his back, and 
physical examination was pertinently "within normal 
limits".  As with the hypertension, a back disability was 
initially medically identified thirty years after service.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The Board places far greater weight on the objective medical 
records, which fail to document the purported month long 
episode of back problems in service, than it does on the 
veteran's recent statements.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  The veteran's memory may be dimmed with 
time.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  The Board assigns no 
weight of probative value to the veteran's statements.

Based on the entire record, the Board finds that a back 
injury or back problem was not present in service and that 
arthritis of the lumbar spine was not manifested within the 
one year presumptive period after service.  

In summary, element (2), in-service incurrence of disease or 
injury, has not been met as to either claimed condition.  The 
claim fails on that basis. 

Moving to element (3), medical nexus, as there has been no 
finding of in-service incurrence of disease or injury for 
either claimed condition, it logically follows that there can 
be no nexus between the current disability and service.  
There is not of record a competent and probative medical 
opinion linking the veteran's hypertension or lumbar spine 
arthritis to service.  

With respect to hypertension, in its July 2004 Remand, the 
Board directed the RO to arrange for a cardiologist's 
opinion.  Such was undertaken in August 2004, and the 
cardiologist further issued an addendum to his opinion in 
March 2005.  Based upon a review of the evidence of record, 
including the veteran's blood pressure readings at his entry 
into service and separation from service the cardiologist 
concluded that it was not as likely as not that the veteran's 
hypertension was caused by service or aggravated by service.  
There is not of record a competent medical opinion to the 
contrary.  Accordingly, element (3) is also not met for 
hypertension.  

Concerning the veteran's back condition, the August 2000 VA 
examination diagnosed a current disability and reflected the 
veteran's report of onset of back treatment in January 2000.  
There is not of record any competent nexus evidence seeking 
to relate the veteran's back disability to service.  
Therefore, element (3), medical nexus is not met for a lumbar 
spine disability.  

[The Board observes in passing  that the circumstances here 
presented are distinguished from those set forth in Charles 
v. Principi, 16 Vet. App. 370 (2002), in which VA is to 
obtain a nexus opinion when there is competent evidence of a 
current disability and evidence indicating an association 
between the claimant's disability and his active service.  As 
discussed above, element (2) is lacking; thus, no medical 
opinion need be obtained.]

To the extent that the veteran himself contends that his 
hypertension and lumbar spine disability are related to his 
military service, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as date of onset 
or cause of a disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered in support 
of the veteran's claim are not competent medical evidence.  

Accordingly, for the reasons and bases set out above, the 
Board has determined that the preponderance of the evidence 
of record is against entitlement to service connection for 
hypertension or a back disability, to include arthritis of 
the lumbar spine.  The benefits sought on appeal are 
therefore denied.  


ORDER

The claim regarding the propriety of the April 28, 1970 RO 
dental decision is dismissed.

The claim of entitlement to service connection for dental 
trauma for dental treatment purposes is dismissed.  

Entitlement to an increased (compensable) rating for service-
connected residuals of an index finger fracture is denied.  

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for arthritis of the lumbar 
spine is denied.  


REMAND

6.  Entitlement to service connection for headaches.

The veteran is also seeking entitlement to service connection 
for headaches.  Essentially he contends that head trauma 
suffered during service resulted in a disability which is 
characterized by headaches.  In the alternative he contends 
that pre-service head injuries were aggravated by head trauma 
during service.  For the reasons explained immediately below, 
the Board has determined that a remand is in order.  

In order to establish service connection there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson, 
supra.  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) the Court held that where there is evidence of record 
satisfying the first two requirements for service connection 
but there was not of record competent medical evidence 
addressing the third requirement, VA errs in failing to 
obtain such a medical nexus opinion.

The February 2003 VA examiner indicated a finding of 
headaches, arguably satisfying element (1).  Regarding 
element (2), the veteran's service medical records document a 
serious injury to his eye and bones of his face sustained 
during a fight during service.  As such, element (2) has 
arguably been met.    
  
The Board additionally observes that the veteran's entrance 
examination indicates that the veteran suffered a pre-service 
head trauma.  

With respect to element (3), medical nexus, the Board notes 
that the February 2003 VA examiner opined that any headaches 
experienced by the veteran was more likely than not related 
to the pre-service injury and not to the in-service injury.  
However, the examiner did not address the question of whether 
or not the residuals of the veteran's pre-service head injury 
were aggravated by service, to include the in-service head 
injury.  See 38 U.S.C.A. § 1153 (West 2002). 

Moreover, as noted by the veteran's representative, the 
examiner's report clearly notes that the veteran's C-file was 
not reviewed in conjunction with the issuance of the opinion.  
Based on this record, the Board has determined that another  
VA medical opinion is required.    

Accordingly, the case is REMANDED for the following action:

1.   VBA should arrange for a medical 
professional with appropriate expertise 
to review the veteran's claims folder.  
The reviewer should provide an opinion, 
with supporting rationale, as to what is 
the most appropriate current diagnosis 
with respect  to the veteran's headaches.  
The reviewer should also opine as to 
whether it is at least as likely as not 
that any current disability characterized 
by headaches is due to the veteran's 
service or any incident thereof.  The 
reviewer should also provide an opinion 
as to whether any current disability 
characterized by headaches pre-existed 
service and was aggravated by service.  
If the reviewing medical professional 
deems it to be necessary, the veteran 
should undergo VA examination and/or 
diagnostic testing.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

2.  Thereafter, after undertaking any 
additional evidentiary development which 
it deems to be necessary, VBA must 
readjudicate the issues on appeal.  If 
the decision remains unfavorable to the 
veteran as to any issue, SSOC should be 
prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


